DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1, 8 and 10 are directed to an abstract idea. 
Under Step 1, the claims are directed to a process of analysis device for analyzing a spin axis of a ball.  
Under Step 2A, Prong One, the claim is directed to an Abstract idea because it data analysis using mathematical algorithm.  
The steps of, “receive an input of acceleration data and geomagnetic data detected on a time-series basis by a sensor device built in the ball; calculate attitude information of the ball, based on the acceleration data and the geomagnetic data; calculate the spin rate of the ball released from a subject, based on the geomagnetic data; calculate an angle of the spin axis of the ball relative to a predetermined direction, using a predetermined filter and based on the attitude information, the spin rate, the geomagnetic data, and a first-order differential value and a second-order differential value of the 
Under Prong Two of Step 2A, There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Under Prong Two of Step 2B consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an information input unit” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible. 
The elements of “an attitude calculation unit; a spin rate calculation unit; and a spin axis calculation unit” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).


Dependent claims 2-7 and 9, when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meredith et al. (Pub. No. US 2017/0282039) (hereinafter Meredith) in view of W3C Working Group Note “Motion Sensors Explainer” (hereinafter W3C).
As per claims 1, 3 and 7-10, Meredith teaches an information input unit configured to receive an input of acceleration data and geomagnetic data detected on a time-series basis by a sensor device built in the ball (see paragraphs [0004], [0005], [0007], [0043] and [0044]); an attitude calculation unit configured to calculate attitude information of the ball, based on the acceleration data and the geomagnetic data (see paragraph [0022], examiner notes that trajectory includes attitude); a spin rate calculation unit configured to calculate the spin rate of the ball released from a subject, based on the geomagnetic data  see paragraph [0043]); and a spin axis calculation unit configured to 
Meridith fails to explicitly teach using a predetermined filter, a spin axis calculation unit configured to calculate an angle of the spin axis of the ball relative to a predetermined direction (emphasis underlined).
W3C teaches using Kalman filter or complementary filter for determining the orientation angle (see sections § 4.5 and § 4.5.1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate W3C’s teaching into Meridith’s invention because it would provide accurate results.  Therefore, accurate analysis of the ball motion would be obtained.
As per claim 2, Meridith further teaches that the spin axis calculation unit is configured to calculate the angle of the spin axis of the ball in a predetermined period around a timing at which the ball was released (see paragraph [0153]).
As per claim 4, Meridith further teaches a direction calculation unit configured to calculate a traveling direction of the ball released from the subject, based on the acceleration data, wherein the predetermined direction is the traveling direction calculated by the direction calculation unit (see paragraphs [0021]-[0023]). 
Meridith fails to explicitly teach calculate a traveling direction of the ball released from the subject, using the predetermined filter and based on the acceleration data (emphasis underlined).
 4.5 and § 4.5.1).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate W3C’s teaching into Meridith’s invention because it provide would accurate results.  Therefore, accurate analysis of the ball motion would be obtained.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of W3C and further in view of Shibata et al. (Pub. No. US 2016/0361594) (hereinafter Shibata).
	The combination of Meridith and W3C teaches the system as stated above. Meridith fails to explicitly teach that the direction calculation unit is configured to calculate a rotation matrix that defines the traveling direction, by applying the predetermined filter to a state equation where the rotation matrix that defines the traveling direction is a state value, and an observation equation where a maximum value of the acceleration data in a predetermined period is an observation value, the predetermined period being a period around a timing at which the ball was released.
	Shibata teaches “a swing information calculation unit configured to calculate a swing trajectory of the ball hitting tool based on the acceleration information and the posture information of the ball hitting tool corrected by the correction unit” (see Abstract) and “a swing information calculation unit configured to calculate a swing trajectory of the ball hitting tool based on the acceleration information and the posture information of the ball hitting tool corrected by the correction unit” (see paragraphs [0094]-[0097]).

.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meredith in view of W3C and further in view of Tremblay-Munger et al. (Pub. No. US 2015/0057111) (hereinafter Tremblay-Munger).
The combination of Meridith and W3C teaches the system as stated above. Meridith fails to explicitly teach that the sensor device includes a low acceleration sensor configured to detect a low acceleration, and a high acceleration sensor configured to detect a high acceleration, the acceleration data includes low acceleration data detected by the low acceleration sensor, and high acceleration data detected by the high acceleration sensor.
Tremblay-Munger teaches “a sensor arrangement comprising a plurality of motion sensors, typically an accelerometer group 22 for measuring acceleration in three axis, a gyroscope group 24 for measuring angular motion in three axis and optionally magnetometers 28 for measuring the strengths and direction of magnetic fields. The accelerometer group 22 comprise a plurality of accelerometers, for example in groups of three accelerometers for multi axis measurements, of different ranges: high acceleration (ex: greater than or equal to about 10 G, greater than or equal to about 15 G, about 10 G to about 20 G, between about 10 G and about 20 G, or tens of G for measuring high impacts), small acceleration (ex: less than about 3 G, less than about 10 G, or less than about 15 G for high accuracy measurement of motions)” (see paragraph [0105]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate Tremblay-Munger’s teaching into the combination of Meridith and W3C because low and high accelerations of the ball would be detected. Therefore more accurate analysis of the ball motion would be obtained.

Prior art
6.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Marinelli [‘563] discloses a device for measuring the motion characteristics, such as time of flight, speed, trajectory height, spin rate, or curve, of a movable object. One type of movable object is a sporting device, such as a baseball, football, hockey puck, soccer ball, tennis ball, bowling ball, or golf ball. Part of the device, called the object unit, is embedded, secured, or attached to the movable object of interest. The object unit may have an attached display for displaying motion characteristics; however, in the preferred embodiment of the invention, the motion characteristics are displayed by a second part of the device, an external monitor unit. The object unit and the monitor unit communicate with each other through radio signals. The monitor unit is held or worn by the user and serves as the user interface for the device. The monitor unit displays the various measured motion characteristics of the movable object and allows the user to input data to the device.
Kudirka et al. [‘010] disclose a launch monitor including one or more electromagnetic sensors to determine the ball's location, spin and acceleration, and/or the club location, 
Tuxen [‘442] discloses a method of estimating a spin axis of a sports ball while in flight, the method comprising: determining at least part of a 3D-trajectory of the flying sports ball, estimating, from the trajectory, an acceleration, preferably a total acceleration, of the sports ball at a predetermined position along the trajectory, estimating an acceleration of the sports ball caused by gravity at the predetermined position, estimating an acceleration of the sports ball caused by air resistance/drag at the predetermined position, and  estimating the spin axis, at the predetermined position, on the basis of the estimated accelerations.
    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui